Exhibit 10.12

 



Execution Version

 

 



 



 

 

 

INTERCREDITOR AGREEMENT

 



dated as of

 

March 20, 2020

 

by and among

 

Cortland Products Corp.
as the Notes Agent,

 

CoBank, ACB,
as the CoBank Agent,

 

Pacific Ethanol, Inc.,

as the Company

 

and

 

the Grantors from time to time party hereto,
as the Grantors

 

 

 



 



 

 

 

 

 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement is made as of March 20, 2020 by and among Cortland
Products Corp., a Delaware corporation, in its capacity as collateral agent for
itself and the Senior Noteholders (defined below) (in such capacity, together
with its successors in such capacity, the “Notes Agent”), CoBank, ACB, a
federally-chartered instrumentality of the United States, in its capacity as
administrative agent for the holders of the CoBank Secured Obligations (defined
below) (in such capacity, together with its successors in such capacity, the
“CoBank Agent”), Pacific Ethanol, Inc., a Delaware corporation (the “Company”),
and the grantors party hereto (together with the Company, each a “Grantor” and
together with the Company, the “Grantors”).

 

WHEREAS, reference is made to (i) the Senior Secured Note Amendment Agreement
dated as of December 22, 2019 (as amended, modified, supplemented or restated
and in effect from time to time, the “Note Amendment Agreement”) by and among
the Company, the holders from time to time party thereto (the “Senior
Noteholders”), pursuant to which the Company has issued $65,649,177.91 in
aggregate original principal amount of senior secured notes due December 15,
2021 (the “Notes”) and (ii) the Security Agreement, dated as of December 15,
2016 (as amended, modified, supplemented or restated and in effect from time to
time, the “Notes Security Agreement”) by and among the Company, the Senior
Noteholders, the Notes Agent, and the other Collateral Documents (as defined in
the Notes (as defined below)) pursuant to which the Notes Agent acts as
collateral agent for the Senior Noteholders. All of the Company’s obligations
under the Notes and the other Notes Documents (as defined below) are secured by
liens on and security interests in certain of the Grantors’ now-existing and
hereafter acquired assets;

 

WHEREAS, reference is also made to (i) the Credit Agreement dated as of December
15, 2016 by and among Pacific Ethanol Pekin, LLC, a Delaware limited liability
company (“Pekin Borrower”), Compeer Financial, PCA as lender (together with such
other lenders from time to time party thereto, the “Pekin Lenders”), and the
CoBank Agent (as amended, modified, supplemented or restated and in effect from
time to time, including as of the date hereof, the “Pekin Loan Agreement”)
pursuant to which the Pekin Lenders have advanced $71,500,000 in an aggregate
principal amount; (ii) the Credit Agreement dated as of September 15, 2017 among
Illinois Corn Processing, LLC, a Delaware limited liability company (“ICP
Borrower”), Compeer Financial, PCA as lender (together with such other lenders
from time to time party thereto, the “ICP Lenders”), and CoBank Agent (as
amended, modified, supplemented or restated and in effect from time to time,
including as of the date hereof, the “ICP Loan Agreement”) pursuant to which the
ICP Lenders have advanced $30,000,000 in an aggregate principal amount; pursuant
to which the Pekin Lenders and the ICP Lenders have agreed to extend credit to
the Pekin Borrower and the ICP Borrower, respectively on the terms and subject
to the conditions specified in the Pekin Loan Agreement and ICP Loan Agreement,
respectively. All of the Pekin Borrowers’ obligations under the Pekin Loan
Agreement and the other Pekin Loan Documents (as defined below) and all of the
ICP Borrowers’ obligations under the ICP Loan Agreement and the other ICP Loan
Documents (as defined below) are secured by liens on and security interests in
certain of the Grantors’ now-existing and hereafter acquired assets; and

 

WHEREAS, pursuant to the terms of the Notes and the CoBank Loan Agreements
(defined below), the Notes Agent, CoBank Agent and the Company are required to
enter into this Agreement (as defined below).

 



2

 

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions and Interpretation.

 

1.1 Definitions. The following terms shall have the following meanings in this
Agreement. All other terms not defined herein shall have the meanings ascribed
to them in the Notes and CoBank Loan Documents, as applicable.

 

“Adequate Protection Liens” means any Liens granted in any Insolvency Proceeding
(a) to any Notes Secured Party as adequate protection of the Notes Secured
Obligations held by such Notes Secured Party or (b) to any CoBank Secured Party
as adequate protection of the CoBank Secured Obligations held by such CoBank
Secured Party.

 

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state law for the relief of debtors.

 

“Central Assets” means all assets of, and all Equity Interests and other
ownership interests owned by PEC, Pekin Borrower, and ICP Borrower constituting
Common Collateral.

 

“Central Assets Sale” means (i) the sale of an ownership interest in or any
assets of Pacific Ethanol Central, LLC, a Delaware limited liability company
(whether arising pursuant to an ownership sale or an asset sale by any of its
Subsidiaries, including the ICP Borrower, Pekin Borrower and Pacific Aurora,
LLC, a Delaware limited liability company, and including any cash proceeds from
any seller financing promissory note in connection with any such sale); or (ii)
any net cash proceeds from the payment of the Indeck Proceeds.

 

“CoBank Agent” has the meaning set forth in the Recitals.

 

“CoBank Intercreditor Agreement” means the Intercreditor Agreement between the
Pekin Lenders and the ICP Lenders dated March 20, 2020.

 

“CoBank Loan Agreements” means the Pekin Loan Agreements and ICP Loan
Agreements.

 

“CoBank Loan Documents” means the ICP Loan Documents and the Pekin Loan
Documents, and, after any refinancing of the CoBank Secured Obligations under
the CoBank Loan Documents, the applicable refinancing documents and the CoBank
Intercreditor Agreement.

 

“CoBank Priority Collateral” means any and all present and future right, title
and interest of the Grantors in and to the following, whether now owned or
hereafter acquired, existing or arising, and wherever located:

 

(a) the Central Assets;

 

3

 



 

(b) Indeck Proceeds;

 

(c) all books and records pertaining to any and/or all of the items set forth in
clauses (a) and (b) above and clause (d) below; and

 

(d) to the extent not otherwise included, all products and proceeds of any and
all of the foregoing and all documents, instruments, chattel paper,
letter-of-credit rights, and supporting obligations given by any Person with
respect to the foregoing, and all general intangibles relating to any of the
foregoing.

 

“CoBank Secured Obligations” means all obligations, liabilities and indebtedness
of every nature of any of the Grantors from time to time owed to the CoBank
Secured Parties under the CoBank Loan Documents, including the “Obligations” (as
defined in the CoBank Loan Agreements), together with (a) any amendments,
modifications, renewals, replacements, refinancings or extensions thereof in
accordance with the terms hereof, (b) any DIP Financing furnished by the CoBank
Secured Parties, (c) any interest, fees and other charges accruing thereon or
due or to become due with respect thereto after the commencement of any
Insolvency Proceeding, without regard to whether or not such interest, fees and
other charges constitute an allowed claim. CoBank Secured Obligations shall be
considered to be outstanding whenever any commitment under any CoBank Loan
Document is outstanding. To the extent any payment with respect to any CoBank
Secured Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Notes Secured Party, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
CoBank Secured Parties and the Notes Secured Parties, be deemed to be reinstated
and outstanding as if such payment had not occurred.

 

“CoBank Secured Parties” means, collectively, the CoBank Agent, the ICP Lenders,
the Pekin Lenders and each other holder from time to time of the CoBank Secured
Obligations.

 

“Common Collateral” means all property of the Grantors, whether real, personal,
or mixed, that is Notes Priority Collateral or CoBank Priority Collateral and
subject to Liens granted to both the Notes Agent and CoBank Agent pursuant to
the applicable Facility Documents, which Liens have not been avoided,
disallowed, set aside, invalidated, or subordinated pursuant to Chapter 5 of the
Bankruptcy Code or otherwise.

 

“Company” has the meaning set forth in the Recitals.

 

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Copyright.

 



4

 

 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:

 

(a) All copyright rights in any work subject to the copyright laws of the United
States of America or any other country or group of countries or any political
subdivision thereof, whether as author, assignee, transferee or otherwise.

 

(b) All registrations and applications for registration of any such copyright in
the United States of America or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office (or any similar office in any other
country).

 

“DIP Financing” has the meaning set forth in Section 7.2(a).

 

“Distribution” means, with respect to any indebtedness, obligation or security,
including the Secured Obligations (a) any payment or distribution by any Person
of cash, securities or other property, by set-off or otherwise, on account of
such indebtedness, obligation or security or (b) any redemption, purchase or
other acquisition of such indebtedness, obligation or security by any Person.

 

“Enforcement Action” means, with respect to the Notes Secured Obligations or the
CoBank Secured Obligations, any of the following:

 

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Common Collateral, or
otherwise exercise or enforce remedial rights with respect to Common Collateral
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

 

(b) solicit bids from third Persons to conduct the liquidation or disposition of
Common Collateral or to engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third Persons
for the purposes of valuing, marketing, promoting, and selling Common
Collateral;

 

(c) to receive a transfer of Common Collateral in satisfaction of any Secured
Obligation secured thereby;

 

(d) to otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Common Collateral
at law, in equity, or pursuant to the Facility Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Common Collateral to facilitate the actions described
in the preceding clauses, and exercising voting rights in respect of equity
interests comprising Common Collateral); or

 

(e) effect the sale, lease, license or other disposition of Common Collateral by
any Grantor after the occurrence and during the continuation of a Senior Event
of Default with the consent of the Senior Secured Party with respect to such
Common Collateral.

 



5

 

 

“Equity Interests” has the meaning set forth in Section 5.4.

 

“Existing Senior Noteholder Collateral” means all “Pledged Collateral” as
defined in the Notes Security Agreement.

 

“Facility Documents” means the Notes Documents and the CoBank Loan Documents, as
applicable.

 

“Grantor” has the meaning set forth in the Recitals.

 

“ICP Borrower” has the meaning set forth in the Recitals.

 

“ICP Lenders” has the meaning set forth in the Recitals.

 

“ICP Loan Agreement” has the meaning set forth in the Recitals.

 

“ICP Loan Documents” means the ICP Loan Agreement and the Loan Documents as
defined in the ICP Loan Agreement.

 

“Indeck Proceeds” means any net cash proceeds from the payment of any award,
judgment or settlement with respect to the legal proceeding styled Case No.
2015-L-006405 in the Circuit Court of Cook County, Illinois, Law Division.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, for each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Intellectual Property” means any and all Copyrights, Patents, Trademarks,
Copyright Licenses, Patent Licenses and Trademark Licenses.

 

“Junior Facility Documents” means with respect to any Junior Obligations, any
provision pertaining to such Junior Obligation in any Facility Document or any
other document, instrument or certificate evidencing, or delivered in connection
with, such Junior Obligations.

 

“Junior Lien” means, with respect to (a) the Notes Priority Collateral, any Lien
securing the CoBank Secured Obligations and (b) the CoBank Priority Collateral,
any Lien securing the Notes Secured Obligations.

 

“Junior Obligations” means with respect to (a) the Notes Priority Collateral,
the CoBank Secured Obligations and (b) the CoBank Priority Collateral, the Notes
Secured Obligations.

 

“Junior Priority Collateral” means with respect to (a) the Notes Secured
Parties, the CoBank Priority Collateral and (b) the CoBank Secured Parties, the
Notes Priority Collateral.

 

“Junior Representative” means with respect to (a) the Notes Priority Collateral,
the CoBank Agent and (b) the CoBank Priority Collateral, the Notes Agent.

 



6

 

 

“Junior Secured Parties” means with respect to (a) the Notes Priority
Collateral, the CoBank Secured Parties and (b) the CoBank Priority Collateral,
the Senior Noteholders.

 

“Junior Standstill Period” has the meaning set forth in Section 3.1(b).

 

“Lien” means any mortgage, pledge, hypothecation, assignment (as security),
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest, or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever having substantially
the same economic effect as any of the foregoing (including any conditional sale
or other title retention agreement and any capital lease).

 

“Maximum Obligations Amount” means:

 

(a) With respect to (i) the principal amount of Notes Secured Obligations,
$65,649,177.91, plus (ii) the amount of all interest, fees, costs, expenses,
indemnities and other amounts accrued or charged with respect to any of the
Notes Secured Obligations as and when the same accrues or becomes due and
payable, irrespective of whether the same is added to the principal amount of
the Notes Secured Obligations and including the same as would accrue and become
due but for the commencement of an Insolvency Proceeding, whether or not such
amounts are allowed or allowable, in whole or in part, in any such Insolvency
Proceeding, plus (iii) the principal amount of any DIP Financing, such principal
amount of such DIP Financing, together with clause (i) above not to exceed
$72,214,095.70. To the extent that any amounts set forth above exceed the amount
of Notes Secured Obligations outstanding on the date hereof, the Notes Secured
Parties are in no way required to provide additional funds to the Company, and
nothing contained in this Agreement creates an obligation of the Notes Secured
Parties or a commitment to (i) increase the amount of Notes Secured Obligations
outstanding on the date hereof or (ii) provide any DIP Financing;

 

(b) With respect to (i) the principal amount of CoBank Secured Obligations
$100,000,000, plus (ii) the amount of all interest, fees, costs, expenses,
indemnities and other amounts accrued or charged with respect to any of the
CoBank Secured Obligations as and when the same accrues or becomes due and
payable, irrespective of whether the same is added to the principal amount of
the CoBank Secured Obligations and including the same as would accrue and become
due but for the commencement of an Insolvency Proceeding, whether or not such
amounts are allowed or allowable, in whole or in part, in any such Insolvency
Proceeding, plus (iii) the principal amount of any DIP Financing, such principal
amount of DIP Financing, together with clause (i) above, not to exceed
$110,000,000.00. To the extent that any amounts set forth above exceed the
amount of CoBank Secured Obligations outstanding on the date hereof, the CoBank
Secured Parties are in no way required to provide additional funds to the Pekin
Borrower or the ICP Borrower, and nothing contained in this Agreement creates an
obligation of the CoBank Secured Parties or a commitment to (i) increase the
amount of CoBank Secured Obligations outstanding on the date hereof or (ii)
provide any DIP Financing;

 

plus, in the case of a refinancing of any of the foregoing permitted pursuant to
this Agreement and in the case of each of clauses (a) and (b), an amount equal
to accrued and unpaid interest on, and premium with respect to, the obligations
being refinanced and other reasonable and customary fees and expenses incurred
in connection with such refinancing.

 



7

 

 

“Note Amendment Agreement” has the meaning set forth in the Recitals.

 

“Notes” has the meaning set forth in the Recitals.

 

“Notes Agent” has the meaning set forth in the Recitals.

 

“Notes Documents” means the Note Amendment Agreement, the Notes, the Notes
Security Agreement, all other Collateral Documents as defined in the Notes, and
all other Transaction Documents as defined in the Notes and, after any
refinancing of the Notes Secured Obligations under the Notes Documents, the
applicable refinancing documents.

 

“Notes Priority Collateral” means any and all present and future right, title
and interest of the Grantors in and to the following, whether now owned or
hereafter acquired, existing or arising, and wherever located:

 

(a) the Western Assets;

 

(b) the Existing Senior Noteholder Collateral;

 

(c) all books and records pertaining to any and/or all of the items set forth in
clauses (a) and (b) above and clause (d) below; and

 

(d) to the extent not otherwise included, all products and proceeds of any and
all of the foregoing and all documents, instruments, chattel paper,
letter-of-credit rights, and supporting obligations given by any Person with
respect to the foregoing, and all general intangibles relating to any of the
foregoing.

 

“Notes Secured Obligations” means all obligations, liabilities and indebtedness
of every nature of each Grantor from time to time owed to the Notes Secured
Parties under the Notes Documents, including, without limitation, all principal,
fees, premiums, interest, expenses, indemnification obligations arising under
the Notes Documents, together with (a) any amendments, modifications, renewals
replacements, refinancings or extensions thereof in accordance with the terms
hereof, (b) any DIP Financing furnished by the Notes Secured Parties and (c) any
interest, fees and other charges accruing thereon or due or to become due with
respect thereto after the commencement of any Insolvency Proceeding, without
regard to whether or not such interest, fees and other charges constitute an
allowed claim. To the extent any payment with respect to any Notes Secured
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any CoBank Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the CoBank
Secured Parties and the Notes Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Notes Secured Parties” means, collectively, the Notes Agent, the Senior
Noteholders party to the Notes Security Agreement from time to time and each
other holder of the Notes party to the Notes Security Agreement from time to
time.

 



8

 

 

“Notes Security Agreement” has the meaning set forth in the Recitals.

 

“Paid in Full” means, with respect to any obligations of the Grantors pursuant
to any notes issuance, loan agreement or similar agreement providing for the
extension of credit, that: (a) all of such obligations (other than contingent
obligations or indemnification obligations for which no underlying claim has
been asserted) have been paid, performed or discharged in full (with all
obligations consisting of monetary or payment obligations having been paid in
full in cash), (b) no Person has any further right to obtain any loans, letters
of credit or other extensions of credit under the applicable loan documents or
any further rights under any notes issuances, and (c) any and all letters of
credit or similar instruments issued under such loan documents have been
cancelled and returned (or backed by stand-by guarantees or cash collateralized)
in accordance with the terms of such loan documents.

 

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or an application for a patent is in
existence on such invention or not, and whether a patent or an application for a
patent on such invention may come into existence or not.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:

 

(a) All letters patent of the United States of America or the equivalent thereof
in any other country or group of countries or any political subdivision thereof,
all registrations and recordings thereof, and all applications for letters
patent of the United States of America or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country.

 

(b) All reissues, continuations, divisions, continuations-in-part, renewals or
extensions of any of the foregoing.

 

“PEC” means Pacific Ethanol Central, LLC, a Delaware limited liability company.

 

“Pekin Borrower” has the meaning set forth in the Recitals.

 

“Pekin Lenders” has the meaning set forth in the Recitals.

 

“Pekin Loan Agreement” has the meaning set forth in the Recitals.

 

“Pekin Loan Documents” means the Pekin Loan Agreement and the Loan Documents as
defined in the Pekin Loan Agreement.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, governmental authority or other entity.

 



9

 

 

“Plan of Reorganization” means a plan pursuant to chapter 11 of the Bankruptcy
Code or similar plan part of any Insolvency Proceeding.

 

“Post-Petition Interest” means any interest, fees, expenses or other amount that
accrues or would have accrued after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“Representative” means Senior Representative and/or the Junior Representative,
as the context requires.

 

“Sale” means (i) the sale of an ownership interest in or any assets of Pacific
Ethanol Central, LLC, a Delaware limited liability company (whether arising
pursuant to an ownership sale or an asset sale by any of its Subsidiaries,
including the ICP Borrower, Pekin Borrower and Pacific Aurora, LLC, a Delaware
limited liability company, and including any cash proceeds from any seller
financing promissory note in connection with any such sale), or (ii) any sale of
the Western Assets.

 

“Secured Obligations” means, collectively, the Notes Secured Obligations and the
CoBank Secured Obligations.

 

“Secured Parties” means, collectively, the Notes Secured Parties and the CoBank
Secured Parties, and each individually may sometimes be referred to herein as a
“Secured Party”.

 

“Senior DIP Financing” has the meaning set forth in Section 7.2(a).

 

“Senior Event of Default” means, with respect to (a) any Notes Priority
Collateral, an Event of Default as defined in the Notes Documents and (b) any
CoBank Priority Collateral, an Event of Default as defined in the CoBank Loan
Documents.

 

“Senior Facility Documents” means with respect to any Senior Obligations, any
provision pertaining to such Senior Obligation in any Facility Document or any
other document, instrument or certificate evidencing, or delivered in connection
with, such Senior Obligations.

 

“Senior Lien” means, with respect to (a) the Notes Priority Collateral, any Lien
securing the CoBank Secured Obligations and (b) the CoBank Priority Collateral,
any Lien securing the Notes Secured Obligations.

 

“Senior Noteholders” has the meaning set forth in the Recitals.

 

“Senior Obligations” means with respect to (a) the Notes Priority Collateral,
the Notes Secured Obligations (but not any Notes Secured Obligations in an
aggregate principal amount of loans exceeding the Maximum Obligations Amount
with respect to the Notes Secured Obligations) and (b) the CoBank Priority
Collateral, the CoBank Secured Obligations (but not any CoBank Secured
Obligations in an aggregate principal amount exceeding the Maximum Obligations
Amount with respect to the CoBank Secured Obligations).

 

“Senior Priority Collateral” means with respect to (a) the Notes Secured
Parties, the Notes Priority Collateral and (b) the CoBank Secured Parties, the
CoBank Priority Collateral.

 



10

 

 

“Senior Representative” means with respect to (a) the Notes Priority Collateral,
the Notes Agent and (b) the CoBank Priority Collateral, the CoBank Agent.

 

“Senior Secured Parties” means with respect to (a) the Notes Priority
Collateral, the Notes Secured Parties and (b) the CoBank Priority Collateral,
the CoBank Secured Parties.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with generally accepted accounting principles in the
United States of America as of such date, as well as any other corporation,
limited liability company, partnership, association or other entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held.

 

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:

 

(a) All trademarks, service marks, trade names, trade dress, logos and other
similar source or business identifiers, all registrations and recordings
thereof, and all registration and registration applications filed in connection
therewith, including registrations and registration applications filed in the
United States Patent and Trademark Office or any similar offices in any State of
the United States of America or any other country or group of countries or any
political subdivision thereof, and all extensions or renewals thereof.

 

(b) All goodwill connected with the use thereof or symbolized thereby.

 

“UCC” means the Uniform Commercial Code as in effect in the state of New York
from time to time.

 

“Western Assets” means all assets, Equity Interests and any other ownership
interests owned directly or indirectly by Pacific Ethanol West, LLC, a Delaware
limited liability company, or any of its Subsidiaries (including any ownership
interests therein of the Company or any of its Subsidiaries).

 

“Western Assets Sale” means any sale of the facilities or assets owned directly
or indirectly by PE Op Co., a Delaware corporation, and/or Pacific Ethanol West,
LLC, a Delaware limited liability company (including any ownership interests
therein of the Company or any of its Subsidiaries).

 

1.2 Terms Generally.

 

(a) All terms defined in the UCC, unless otherwise defined herein, shall have
the meanings set forth therein.

 



11

 

 

(b) The definitions of terms in this Agreement shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise:

 

(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed, replaced or extended;

 

(ii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

 

(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

 

(iv) any references to sections, subsections, clauses, subclauses or paragraphs
shall be references to sections, subsections, clauses, subclauses and paragraphs
in this Agreement;

 

(v) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”; and

 

(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

2. Lien Priorities and Security Interests.

 

2.1 Lien Subordination.

 

(a) Any and all Junior Liens on Common Collateral now existing or hereafter
created or arising, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, are expressly junior in priority,
operation and effect to any and all Senior Liens on such Common Collateral now
existing or hereafter created or arising, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Secured Party may now
or hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the UCC or any
applicable law or any Facility Document or any other circumstance whatsoever,
and (iii) the fact that any such Senior Liens are (A) subordinated to any Lien
securing any obligation of any Grantor other than the CoBank Secured Obligations
or Notes Secured Obligations or (B) otherwise subordinated, voided, avoided,
invalidated or lapsed.

 



12

 

 

(b) No Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, or enforceability of
any security interest in the Common Collateral granted to any other Secured
Party, nor the priority of such security interest as set forth herein. No
Secured Party shall take, or cause to be taken, any action for the purpose of
making any Junior Lien on Common Collateral pari passu with or senior to any
Senior Lien on such Common Collateral. It is understood that nothing in this
Section 2.1(b) is intended to prohibit any Secured Party from exercising any
rights expressly granted to it under this Agreement.

 

(c) Notwithstanding any failure by any Secured Party to perfect any or all of
its security interests in any Common Collateral or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of any or
all of the security interests in any Common Collateral granted to such Secured
Party, the priority and rights as among the Secured Parties with respect to the
Common Collateral shall be as set forth herein.

 

2.2 Nature of Obligations. Each Representative, on behalf of the applicable
Secured Parties, acknowledges that (a) the CoBank Loan Agreements include a
revolving commitment, that in the ordinary course of business the CoBank Secured
Parties will apply payments and make advances thereunder, and that no
application of any Common Collateral or the release of any Lien by the CoBank
Secured Parties upon any portion of the Common Collateral in connection with a
permitted disposition by either the ICP Borrower or the Pekin Borrower under the
CoBank Loan Agreements shall constitute an Enforcement Action under this
Agreement, other than as provided in clause (e) of the definition of Enforcement
Action, (b) the Notes include debt issuances, that in the ordinary course of
business the applicable Notes Secured Parties will apply payments from and may
make future advance(s) to the Company, and that no application of any Common
Collateral or the release of any Lien by the Notes Secured Parties upon any
portion of the Common Collateral in connection with a permitted disposition by
any Grantor under the Notes Documents shall constitute an Enforcement Action
under this Agreement, other than as provided in clause (e) of the definition of
Enforcement Action, and (c) the terms of the Secured Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Secured Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Secured Parties under this Agreement
(except to the extent required under Section 4) and without affecting the
provisions hereof. The Lien priorities provided in Section 2.1 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of, or waiver, consent or accommodation with respect to any
Secured Obligations, or any portion thereof.

 

2.3 Actions to Perfect Liens.

 

(a) (i) The CoBank Agent agrees, on behalf of itself and the other CoBank
Secured Parties, that UCC-1 financing statements, filed or recorded by or on
behalf any CoBank Secured Party (or any agent or other representative thereof)
in respect of the Common Collateral shall be in form reasonably satisfactory to
the Notes Agent; (ii) the Notes Agent, on behalf of itself and the other Notes
Secured Parties, that UCC-1 financing statements, filed or recorded by or on
behalf of any Notes Secured Party (or any agent or other representative thereof)
in respect of the Common Collateral shall be in form reasonably satisfactory to
the CoBank Agent; and (iii) the CoBank Agent and the Notes Agent agree, on
behalf of themselves and the applicable Secured Parties, that the UCC-1
financing statements listed on Schedule 2.3 attached hereto are approved by the
CoBank Agent and the Notes Agent.

 



13

 

 

(b) (i) The CoBank Agent hereby acknowledges that, to the extent that it holds,
or a third party holds on its behalf, physical possession of or “control” (as
defined in the UCC) over any CoBank Priority Collateral pursuant to the CoBank
Loan Documents, such possession or control is also for the benefit of the Notes
Agent and the other Notes Secured Parties, but solely as gratuitous bailee to
the extent required to perfect their security interest in such CoBank Priority
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty on the CoBank Agent (or any third party acting on its behalf) or provide
any Notes Secured Party with any rights with respect to such CoBank Priority
Collateral beyond those specified in this Agreement; provided that, once the
CoBank Secured Obligations shall have been Paid in Full, (x) the CoBank Agent
shall (A) deliver to the Notes Agent (and each Grantor hereby directs the CoBank
Agent to so deliver), any stock certificates or promissory notes evidencing or
constituting CoBank Priority Collateral in its possession or control together
with any necessary endorsements or (B) direct and deliver the CoBank Priority
Collateral as a court of competent jurisdiction otherwise directs and (y) in the
case of any CoBank Priority Collateral consisting of deposit accounts or
securities accounts as to which the CoBank Agent has control pursuant to an
account control agreement, the CoBank Agent and the applicable Grantor shall
take such actions, if any, as are required to cause control over such CoBank
Priority Collateral to become vested in the Notes Agent; provided further that,
the provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the CoBank Secured Parties and the Notes Secured
Parties and shall not impose on the CoBank Secured Parties any obligations in
respect of the disposition of any CoBank Priority Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.

 

(ii) The Notes Agent hereby acknowledges that, to the extent that it holds, or a
third party holds on its behalf, physical possession of or “control” (as defined
in the UCC) over any Notes Priority Collateral pursuant to the Notes Documents,
such possession or control is also for the benefit of the CoBank Agent and the
other CoBank Secured Parties, but solely as gratuitous bailee to the extent
required to perfect their security interest in such Notes Priority Collateral.
Nothing in the preceding sentence shall be construed to impose any duty on the
Notes Agent (or any third party acting on its behalf) or provide any CoBank
Secured Party with any rights with respect to such Notes Priority Collateral
beyond those specified in this Agreement; provided that, once the Notes Secured
Obligations shall have been Paid in Full, (x) the Notes Agent shall (A) deliver
to the CoBank Agent (and each Grantor hereby directs the Notes Agent to so
deliver), any stock certificates or promissory notes evidencing or constituting
Notes Priority Collateral in its possession or control together with any
necessary endorsements or (B) direct and deliver the Notes Priority Collateral
as a court of competent jurisdiction otherwise directs and (y) in the case of
any Notes Priority Collateral consisting of deposit accounts or securities
accounts as to which the Notes Agent has control pursuant to an account control
agreement, the Notes Agent and the applicable Grantor shall take such actions,
if any, as are required to cause control over such Notes Priority Collateral to
become vested in the CoBank Agent; provided further that, the provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the Notes Secured Parties and the CoBank Secured Parties and shall not
impose on the Notes Secured Parties any obligations in respect of the
disposition of any Notes Priority Collateral (or any proceeds thereof) that
would conflict with prior perfected Liens or any claims thereon in favor of any
other Person that is not a Secured Party.

 



14

 

 

(c) Except for gross negligence or willful misconduct as determined pursuant to
a final non-appealable judgment by a court of competent jurisdiction, (i) the
CoBank Agent, on behalf of each CoBank Secured Party, hereby waives and releases
the Notes Agent (and any third party acting on its behalf) from all claims and
liabilities arising pursuant to the Notes Agent’s role (and the role of any
third party acting on its behalf) as gratuitous bailee with respect to such
Notes Priority Collateral; and (ii) the Notes Agent, on behalf of each Notes
Secured Party, hereby waives and releases the CoBank Agent (and any third party
acting on its behalf) from all claims and liabilities arising pursuant to the
CoBank Agent’s role (and the role of any third party acting on its behalf) as
gratuitous bailee with respect to such CoBank Priority Collateral.

 

2.4 No New Liens. The parties hereto agree that there shall be no Lien, and no
Grantor shall have any right to create any Lien on any asset securing any
Secured Obligation if such asset is not also subject to a Lien securing each
other Secured Obligation, with the priority of such Lien to be agreed to by the
CoBank Secured Parties and the Notes Secured Parties at the time of the creation
of such Lien, except that nothing contained in this Section 2.4 shall preclude
the Notes Secured Parties from being granted Adequate Protection Liens in
accordance with Section 7.4, or (B) the CoBank Secured Parties from being
granted Adequate Protection Liens in accordance with Section 7.4. If any
Representative shall (nonetheless and in breach hereof) acquire or hold any
Lien, on behalf of the applicable Secured Parties, on any assets securing the
Secured Obligations, which assets are not also subject to a Lien securing the
other Secured Obligations as required by the first sentence of this Section 2.4,
then such Representative shall, without the need for any further consent of any
other Secured Party, and notwithstanding anything to the contrary in any
Facility Documents be deemed to hold and have held such Lien for the benefit of
the Secured Parties holding Secured Obligations that are required to have a Lien
on such assets by the first sentence of this Section 2.4 (and each such Lien so
deemed to have been held shall be subject in all respects to the provisions of
this Agreement, including without limitation the lien subordination provisions
set forth in Section 2.1). In such event, such Representative shall (a) endeavor
to give the other Representative and other Secured Parties prompt written notice
of such additional Lien, provided that the failure to give such notice shall not
affect the validity of such additional Lien or the rights hereunder of the
Secured Party receiving such additional Lien (subject to the Lien priorities and
other terms hereof), and (b) enter into, execute or deliver any agreements,
filings, instruments or other documents reasonably requested by the other
Representative or Secured Party in order to evidence the Lien priorities set
forth herein.

 

3. Enforcement Rights.

 

3.1 Exclusive Enforcement.

 

(a) Until the Senior Obligations have been Paid in Full, whether or not an
Insolvency Proceeding has been commenced by or against any Grantor, the Senior
Representative shall have the exclusive right to take and continue (or refrain
from taking and continuing) any Enforcement Action with respect to its Senior
Priority Collateral as it may determine in its sole discretion, without any
consultation with or consent of any Junior Secured Party with respect to such
Senior Priority Collateral. Upon the occurrence and during the continuance of a
Senior Event of Default (and subject to the provisions of the Senior Facility
Documents), the Senior Representative and the other Senior Secured Parties may
take and continue any Enforcement Action with respect to the Senior Priority
Collateral in such order and manner as they may determine in their sole
discretion.

 



15

 

 

(b) Notwithstanding Section 3.1(a), the Junior Representative and the other
Junior Secured Parties may enforce any of their rights and exercise any of their
remedies with respect to the Senior Priority Collateral after a period of 120
days has elapsed since the date on which the Junior Representative has delivered
to the Senior Representative written notice of the acceleration or non-payment
at maturity of the indebtedness then outstanding under the Junior Facility
Documents (the “Junior Standstill Period”); provided that, notwithstanding the
expiration of the Junior Standstill Period or anything to the contrary herein,
in no event shall the Junior Representative or any other Junior Secured Party
enforce or exercise any rights or remedies with respect to the Senior Priority
Collateral if the Senior Representative or any other Senior Secured Party shall
have commenced, and shall be diligently pursuing the enforcement or exercise of
any rights or remedies with respect to the Senior Priority Collateral; provided
further that the Junior Standstill Period shall be stayed, tolled and deemed not
to have expired during the pendency of any Insolvency Proceeding or during any
period of time for which any stay or other order prohibiting the exercise of
remedies with respect to any Senior Priority Collateral has been entered by a
court of competent jurisdiction and is in effect.

 

(c) It is understood and agreed that Section 3.1(a) and Section 3.1(b) do not
restrict the following:

 

(i) in any Insolvency Proceeding commenced by or against any Grantor, the Senior
Representative or Junior Representative may file a proof of claim or statement
of interest;

 

(ii) the Junior Representative may take any action (solely to the extent not
adverse to the prior Liens securing the Senior Obligations or the rights of the
Senior Representative or the Senior Secured Parties to exercise remedies in
respect thereof) in order to preserve, perfect or protect (but not enforce) its
Junior Lien;

 

(iii) each of the Senior Representative and Junior Representative shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
respective Secured Parties, if any, in each case in accordance with the terms of
this Agreement;

 

(iv) each of the Senior Representative and Junior Representative shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors or secured
creditors of the Grantors with respect to the Common Collateral arising under
either any bankruptcy, insolvency or similar law or applicable non-bankruptcy
law, in each case in accordance with the terms of this Agreement;

 



16

 

 

(v) the Junior Representative shall be entitled to exercise any of its rights or
remedies with respect to any of the Common Collateral after the termination of
the Junior Standstill Period to the extent permitted by Section 3.1(b); and

 

(vi) the Junior Representative and the other Junior Secured Parties may make a
bid on all, or any portion of, the Common Collateral in any bankruptcy or
non-bankruptcy auction or foreclosure proceeding or action; provided that, the
cash portion of any such bid is sufficient for the Senior Obligations to be Paid
in Full.

 

3.2 Waivers.

 

(a) (i) The Notes Agent, on behalf of itself and the other Notes Secured
Parties, agrees, for the benefit of the CoBank Agent and each other CoBank
Secured Party, that until the CoBank Secured Obligations shall have been Paid in
Full, subject to Section 3.1(c), it will not oppose, object to, interfere with,
hinder or delay, in any manner, whether by judicial proceedings (including
without limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the CoBank
Priority Collateral (whether or not pursuant to an Enforcement Action) permitted
by the CoBank Loan Documents as a result of which the Junior Lien is released;
and (ii) the CoBank Agent, on behalf of itself and the other CoBank Secured
Parties, agrees, for the benefit of the Notes Agent and each other Notes Secured
Party, that until the Notes Secured Obligations shall have been Paid in Full,
subject to Section 3.1(c), it will not oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of Notes
Priority Collateral (whether or not pursuant to an Enforcement Action) pursuant
to the Notes Documents as a result of which the Senior Lien is released.

 

(b) (i) The Notes Agent, on behalf of itself and the other Notes Secured
Parties, agrees, for the benefit of the CoBank Agent and each other CoBank
Secured Party, that until the CoBank Secured Obligations shall have been Paid in
Full, it has no right to (x) direct the CoBank Agent or any other CoBank Secured
Party to take any Enforcement Action with respect to the CoBank Priority
Collateral or (y) subject to Section 5.1(c), consent or object to the taking by
the CoBank Agent or any other CoBank Secured Party of any Enforcement Action
with respect to the CoBank Priority Collateral or to the timing or manner
thereof (or, to the extent it may have any such right described in this Section
3.2(b)(i) as a junior lien creditor, it hereby irrevocably waives such right);
and (ii) the CoBank Agent, on behalf of itself and the other CoBank Secured
Parties, agrees, for the benefit of the Notes Agent and each other Notes Secured
Party, that until the Notes Secured Obligations shall have been Paid in Full, it
has no right to (x) direct the Notes Agent or any other Notes Secured Party to
take any Enforcement Action with respect to the Notes Priority Collateral or (y)
subject to Section 3.1(c), consent or object to the taking by the Notes Agent or
any other Notes Secured Party of any Enforcement Action with respect to the
Notes Priority Collateral or to the timing or manner thereof (or, to the extent
it may have any such right described in this Section 3.2(b)(ii) as a junior lien
creditor, it hereby irrevocably waives such right).

 



17

 

 

(c) (i) The Notes Agent, on behalf of itself and the other Notes Secured
Parties, agrees, for the benefit of the CoBank Agent and each other CoBank
Secured Party, that until the CoBank Secured Obligations shall have been Paid in
Full, it will not take any Enforcement Action with respect to any CoBank
Priority Collateral, except as otherwise permitted under Section 3.1(b); and
(ii) the CoBank Agent, on behalf of itself and the other CoBank Secured Parties,
agrees, for the benefit of the Notes Agent and each other Notes Secured Party,
that until the Notes Secured Obligations shall have been Paid in Full, it will
not take any Enforcement Action with respect to any Notes Priority Collateral,
except as otherwise permitted under Section 3.1(b).

 

(d) (i) The Notes Agent, on behalf of itself and the other Notes Secured
Parties, agrees, for the benefit of the CoBank Agent and each other CoBank
Secured Party, that until the CoBank Secured Obligations shall have been Paid in
Full, it will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the CoBank Priority Collateral, in each case,
except as otherwise permitted under Section 3.1(b); (ii) the CoBank Agent, on
behalf of itself and the other CoBank Secured Parties, agrees, for the benefit
of the Notes Agent and each other Notes Secured Party, that until the Notes
Secured Obligations shall have been Paid in Full, it will not commence judicial
or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce their interest in or realize upon,
the Notes Priority Collateral, in each case except as otherwise permitted under
Section 3.1(b).

 

(e) (i) The Notes Agent, on behalf of itself and the other Notes Secured
Parties, agrees, for the benefit of the CoBank Agent and each other CoBank
Secured Party, that until the CoBank Secured Obligations shall have been Paid in
Full, it will not seek, and hereby waives any right, to have the CoBank Priority
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral, except as otherwise permitted under
Section 3.1(b); and (ii) the CoBank Agent, on behalf of itself and the other
CoBank Secured Parties, agrees, for the benefit of the Notes Agent and each
other Notes Secured Party, that until the CoBank Secured Obligations shall have
been Paid in Full, it will not seek, and hereby waives any right, to have the
Notes Priority Collateral or any part thereof marshaled upon any foreclosure or
other disposition of the Common Collateral, except as otherwise permitted under
Section 3.1(b).

 

3.3 Rights as Unsecured Creditors. In the event that any Junior Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor in respect of its Junior Obligations, such judgment lien
shall be subject to the terms of this Agreement for all purposes to the same
extent as all other Junior Liens created pursuant to the Junior Facility
Documents subject to this Agreement. In the event the Junior Secured Parties
receive any distribution with respect to Senior Priority Collateral pursuant to
any Plan of Reorganization, such distribution shall be subject to the provisions
of this Agreement.

 

3.4 Cooperation. Each of the Senior Representative and Junior Representative, on
behalf of itself and the applicable Secured Parties, agrees that it shall take
such actions with respect to the Common Collateral as the other Representative
shall reasonably request in connection with any Enforcement Action by such other
Representative or the exercise by such other Representative of its rights set
forth herein.

 



18

 

 

3.5 No Additional Rights for Grantors. Except as provided in Section 3.6, if any
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Grantor shall be entitled to use such violation as a defense
to any action by any Secured Party, nor may it assert such violation as a
counterclaim or basis for set-off or recoupment against any Secured Party.

 

3.6 Actions Upon Breach.

 

(a) If any Secured Party commences or participates in any action or proceeding
in respect of the Common Collateral contrary to this Agreement, any Grantor,
with the prior written consent of the other Representative of the other group of
Secured Parties, may interpose as a defense or dilatory plea the making of this
Agreement, and the Representative of the other set of Secured Parties may
intervene and interpose such defense or plea in its or their name, or in the
name of such Grantor.

 

(b) If any Secured Party (or any agent or other representative thereof) in any
way takes, attempts to take or threatens to take any action with respect to the
Common Collateral (including, without limitation, any attempt to enforce any
remedy on the Common Collateral) in violation of this Agreement, or fails to
take any action required by this Agreement, the Representative of the other set
of Secured Parties (in its or their own name, or in the name of any Grantor) may
obtain relief against the original Secured Party (or agent or other
representative thereof) by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each of the
Representatives on behalf of the Secured Parties that (i) the damages of such
other Secured Parties from the actions of the original Secured Party may at that
time be difficult to ascertain and may be irreparable and (ii) each Secured
Party waives any defense that any Grantor and/or the other Secured Parties
cannot demonstrate damage and/or can be made whole by the awarding of damages.

 

4. Amendments to Loan Documents and Refinancings.

 

4.1 Amendments to Loan Documents.

 

(a) The Notes Documents and CoBank Loan Documents may be amended, restated,
supplemented or otherwise modified in accordance with their terms, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that without the consent of the other Representative, no such
amendment, restatement, supplement or modification shall have the effect of:

 

(i) increasing the principal amount of the Notes Secured Obligations or the
CoBank Secured Obligations then outstanding or permitted to be outstanding to an
amount that exceeds the applicable Maximum Obligations Amount with respect to
the such Notes Secured Obligations or CoBank Secured Obligations;

 

(ii) changing any scheduled date for the repayment of the loans or extensions of
credit outstanding or permitted to be outstanding under the Facility Documents
to an earlier date;

 



19

 

 

(iii) amending, supplementing or otherwise modifying the terms “default” or
“event of default” (or words of similar import) contained in any Facility
Document in a manner that is adverse to any other Secured Party;

 

(iv) changing the redemption, prepayment, early termination or defeasance
provisions set forth in the Junior Facility Documents in a manner that is
adverse to any other Secured Party;

 

(v) amending, supplementing, or otherwise modifying the terms of any payment or
repayment obligations required to avoid conflict with this Agreement; or

 

(vi) otherwise materially increasing the obligations of the Grantors under the
Notes Documents or conferring any additional rights on the Notes Secured Parties
in a manner that is adverse to the CoBank Secured Parties or increasing the
obligations of the Grantors under the CoBank Loan Documents or conferring any
additional rights on the CoBank Secured Parties in a manner that is adverse to
the Notes Secured Parties.

 

4.2 Limitations on Refinancings.

 

(a) The indebtedness under the CoBank Loan Agreements may be refinanced, in
whole but not in part, with the same or different lenders in a refinancing,
without the consent of the Notes Agent or the other Notes Secured Parties;
provided that (i) the holders of any indebtedness resulting from such
refinancing (or the agent of such holders) shall have become bound in writing to
the terms of this Agreement to each other party to this Agreement and (ii) no
such refinancing shall have the effect of amending, restating, supplementing or
modifying the terms of the CoBank Secured Obligations in violation of Section
4.1.

 

(b) The indebtedness under the Notes may be refinanced, in whole or in part,
with the same or different lenders in a refinancing, without the consent of the
CoBank Agent or the other CoBank Secured Parties; provided that (i) the holders
of any indebtedness resulting from such refinancing (or the agent of such
holders) shall have become bound in writing to the terms of this Agreement to
each other party to this Agreement and (ii) no such refinancing shall have the
effect of amending, restating, supplementing or modifying the terms of the Notes
Secured Obligations in violation of Section 4.1.

 

5. Collateral Matters.

 

5.1 Distribution of Proceeds of Common Collateral; Turnover Provisions.

 

(a) Except as provided in Section 5.1(b) and (c), all proceeds of Senior
Priority Collateral (including any interest earned thereon) resulting from any
Enforcement Action, and whether or not pursuant to an Insolvency Proceeding,
shall be distributed as follows: first, to the Senior Representative to be
applied in accordance with the Senior Facility Documents until the Senior
Obligations are indefeasibly Paid in Full; second, to the Junior Representative
to be applied in accordance with the Junior Facility Documents until the Junior
Obligations are indefeasibly Paid in Full; and third, to the relevant Grantor,
or as a court of competent jurisdiction may direct.

 



20

 

 

(b) Prior to the occurrence and continuance of a Senior Event of Default or an
event which, with the giving of notice or passing of time, would constitute a
Senior Event of Default, the Grantors agree that each Central Assets Sale or
Western Assets Sale shall be made only for fair market value for cash, and:

 

(i) Any Central Assets Sale shall result in distributions by the Grantors as
follows: first, to the CoBank Agent in an amount up to $40,000,000 to be applied
in accordance with the CoBank Intercreditor Agreement; and second, 33% of any
remaining amounts shall be distributed to the CoBank Agent to be applied in
accordance with the CoBank Intercreditor Agreement, 34% of any remaining amounts
shall be distributed to the Notes Agent to be applied in accordance with the
Notes Documents, and 33% of any remaining amounts shall be distributed to the
relevant Grantor; and

 

(ii)  Any Western Assets Sale shall result in distributions by the Grantors as
follows: first, to the Notes Agent in an amount up to $20,000,000 to be applied
in accordance with the Notes; and second, 33% of any remaining amounts shall be
distributed to the CoBank Agent to be applied in accordance with the CoBank
Intercreditor Agreement, 34% of any remaining amounts shall be distributed to
the Notes Agent to be applied in accordance with the Notes Documents, and 33% of
any remaining amounts shall be distributed to the relevant Grantor;

 

(c) Upon the occurrence and during the continuance of a Senior Event of Default
or an event which, with the giving of notice or passing of time, would
constitute a Senior Event of Default, the Grantors agree that no Sale shall be
conducted without the prior written consent of the Senior Representative, and:

 

(i) all proceeds of Common Collateral (including any interest earned thereon)
resulting from a Central Assets Sale, shall be distributed as follows: first, to
the CoBank Agent in the full amount of such proceeds up to $40,000,000 to be
applied in accordance with the CoBank Intercreditor Agreement; and second, 33%
of such remaining proceeds shall be distributed to the CoBank Agent to be
applied in accordance with the CoBank Intercreditor Agreement, 34% of such
remaining proceeds shall be distributed to the Notes Agent to be applied in
accordance with the Notes, and 33% of such remaining proceeds shall be
distributed in accordance with Section 5.1(a); and

 

(ii)  all proceeds of Common Collateral (including any interest earned thereon)
resulting from a Western Assets Sale, shall be distributed as follows: first, to
the Notes Agent in the full amount of such proceeds up to $20,000,000 to be
applied in accordance with the Notes; and second, 33% of such remaining proceeds
shall be distributed to the CoBank Agent to be applied in accordance with the
CoBank Intercreditor Agreement, 34% of such remaining proceeds shall be
distributed to the Notes Agent to be applied in accordance with the Notes
Documents, and 33% of such remaining proceeds shall be distributed in accordance
with Section 5.1(a).

 



21

 

 

(d) Until the Senior Obligations shall have been Paid in Full, no Junior Secured
Party may accept any Common Collateral, including any Common Collateral
constituting proceeds, in satisfaction, in whole or in part, of the Junior
Obligations in violation of Section 5.1(a) or (b). Any Common Collateral,
including any Common Collateral constituting proceeds, received by a Junior
Secured Party that is not permitted to be received pursuant to the preceding
sentence shall be segregated and held in trust and promptly turned over to
Senior Representative to be applied in accordance with Section 5.1(a) or (b) in
the same form as received, with any necessary endorsements, and each Junior
Secured Party hereby authorizes the Senior Representative to make any such
endorsements as agent for the Junior Representative (which authorization, being
coupled with an interest, is irrevocable). Upon the turnover of such Common
Collateral as contemplated by the immediately preceding sentence, the Junior
Obligations purported to be satisfied by the payment of such Common Collateral
shall be immediately reinstated in full as though such payment had never
occurred.

 

5.2 Lien Releases.

 

(a) Upon any release, sale or disposition of any Common Collateral that results
in the release of the applicable Senior Lien on such Common Collateral and that
is effected pursuant to an Enforcement Action permitted by this Agreement, the
Junior Lien on such Common Collateral (but not on any proceeds of such Common
Collateral not required to be paid to the Senior Secured Parties) shall be
automatically and unconditionally released, unless such lien release is in
connection with the applicable Senior Obligations being Paid in Full (and such
lien release is not required in connection with the applicable Senior
Obligations being Paid in Full).

 

(b) Until the Senior Obligations have been Paid in Full, the Junior
Representative shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the Senior Representative
shall reasonably request to evidence any release of the Junior Lien on any
Senior Priority Collateral described in Section 5.2(a). The Junior
Representative with respect to any Common Collateral which is not its Senior
Priority Collateral hereby appoints the Senior Representative and any officer or
duly authorized person of the Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Junior Representative and in the
name of the Junior Representative or in the Senior Representative’s own name;
provided that, such power of attorney must be exercised in the Senior
Representative’s reasonable discretion, solely for the purposes of carrying out
the terms of Section 5.2(a), to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary to
accomplish the purposes of Section 5.2(a), including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

 

5.3 Inspection Rights and Insurance.

 

(a) Until the Senior Obligations have been Paid in Full, any Senior Secured
Party and its representatives and invitees may, to the extent expressly
permitted by the Senior Facility Documents, inspect any Common Collateral.

 



22

 

 

(b) Until the Senior Obligations have been Paid in Full, the Senior
Representative will have the sole and exclusive right, subject to the rights of
the Grantors under the applicable Senior Facility Documents to adjust or settle
any insurance policy or claim covering Common Collateral in the event of any
loss thereunder, and (iii) to approve any award granted in any condemnation or
similar proceeding affecting Common Collateral. All proceeds of any such policy
and any such award if in respect of the Senior Priority Collateral shall be paid
(a) first, before the applicable Senior Obligations are Paid in Full, to the
Senior Secured Parties pursuant to the terms of the Senior Facility Documents,
(b) second, after the applicable Senior Obligations are Paid in Full, to the
Junior Secured Parties pursuant to the terms of the applicable Junior Facility
Documents, and (c) third, after the applicable Junior Obligations are Paid in
Full, to any excess obligations (if any), then to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Junior Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such proceeds over to the
Senior Secured Parties in accordance with the terms of Section 5.1(d).

 

6. Representations and Warranties. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

7. Insolvency Proceedings.

 

7.1 Filing of Motions. No Junior Secured Party shall, in or in connection with
any Insolvency Proceeding or otherwise, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case to challenge, contest or otherwise object to the
scope, validity, enforceability, perfection or priority of any Liens held by any
Senior Secured Party and no Junior Secured Party shall support any other Person
doing any of the foregoing.

 

7.2 Financing Matters.

 

(a) If any Grantor becomes subject to any Insolvency Proceeding, and if the
Senior Representative consents (or indicates to the Junior Representative in
writing or publically that it does not object): (i) to the use of its Senior
Priority Collateral (including its Senior Priority Collateral that is cash
collateral) by any Grantor during any Insolvency Proceeding; (ii) to any Grantor
obtaining financing from the Senior Secured Parties under sections 363 or 364 of
the Bankruptcy Code (“DIP Financing”) secured by their respective Senior
Priority Collateral (but not the Senior Priority Collateral of any other Senior
Representative); or (iii) to the provision of DIP Financing secured by its
Senior Priority Collateral (but not the Senior Priority Collateral of the Senior
Representative) to any Grantor by any third party (any such DIP Financing
contemplated by (ii) or (iii), the “Senior DIP Financing”), then, so long as any
Liens on such Senior Priority Collateral securing the DIP Financing are senior
to or pari passu with the Liens on such Senior Priority Collateral securing the
Senior Obligations (or such DIP Financing refinances such Senior Obligations),
the Junior Representative agrees, on behalf of itself and the other Junior
Secured Parties, that each such Junior Secured Party:

 

(i) will be deemed to have consented to, will raise no objection to or otherwise
contest, and will not support any other Person objecting to or contesting, the
use of such Senior Priority Collateral or to such Senior DIP Financing; provided
that the Junior Representative and each Junior Secured Party reserves the right
to object to any Senior DIP Financing to the extent that such Senior DIP
Financing: (A) compels any Grantor to seek confirmation of a specific Plan of
Reorganization for which all of the material terms are set forth in the cash
collateral order or the DIP Financing documentation; (B) does not provide the
Junior Representative adequate protection with respect to the Common Collateral
securing the Junior Obligations; or (C) requires the Junior Representative to
not retain its Lien on the Common Collateral;

 



23

 

 

(ii) will not request adequate protection, or seek any other relief in
connection therewith, except as expressly agreed to in writing by the Senior
Representative or as permitted Section 7.4 below;

 

(iii) will subordinate, and will be deemed hereunder to have subordinated, its
Junior Liens and any Adequate Protection Liens provided in respect thereof to
(A) the Liens on Senior Priority Collateral securing such Senior DIP Financing
on the same terms and conditions as the Senior Liens on such Senior Priority
Collateral are subordinated to such Liens on such Senior Priority Collateral
securing such Senior DIP Financing, (B) any adequate protection with respect to
such Senior Priority Collateral provided to the Senior Secured Parties with
respect to such Senior Priority Collateral, including, without limitation,
Adequate Protection Liens on such Senior Priority Collateral provided to such
Senior Secured Parties, and (C) any “carve-out” with respect to such Senior
Priority Collateral for professional fees and fees for the Office of the United
States Trustee agreed to by the Senior Representative or the other Senior
Secured Parties with respect to such Senior Priority Collateral; and

 

(iv) agrees that any notice of such events found to be adequate by the
bankruptcy court shall be adequate notice under this Agreement.

 

(b) If any Grantor becomes subject to any Insolvency Proceeding, then the Junior
Representative or any Junior Secured Party may propose DIP Financing to such
Grantor:

 

(i) secured by assets constituting Common Collateral which is not its Senior
Priority Collateral so long as (A) the Senior Representative has not proposed to
provide DIP Financing to any Grantor secured by such Senior Priority Collateral
and has not consented (or objects) to the provision of DIP Financing to any
Grantor secured by such Senior Priority Collateral by any third party and (B)
the Liens securing such DIP Financing (or any Adequate Protection Liens granted
in connection therewith) on such Senior Priority Collateral are junior and
subordinate to the Senior Liens (and any Adequate Protection Liens granted to
any Senior Secured Parties) on such Senior Priority Collateral;

 

(ii) secured by assets constituting Common Collateral which is its Senior
Priority Collateral; or

 

(iii) secured by assets not constituting Common Collateral.

 

7.3 Relief from the Automatic Stay. The Junior Representative agrees, on behalf
of itself and the other Junior Secured Parties, that until the Senior
Obligations have been Paid in Full, it will not, without the prior written
consent of the Senior Representative, (a) seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in violation
thereof, or support any other Person seeking such relief or taking such action,
in each case in respect of the Common Collateral that is not such Junior
Representative’s Senior Priority Collateral, without the prior written consent
of the Senior Representative or (b) object to, contest, or support any other
Person objecting to or contesting, any relief from the automatic stay or from
any other stay in any Insolvency Proceeding requested by any Senior Secured
Party, in each case in respect of the Common Collateral that is not such Junior
Representative’s Senior Priority Collateral.

 



24

 

 

7.4 Adequate Protection.

 

(a) Each Representative, on behalf of itself and the other Secured Parties that
it acts for, agrees that none of them shall oppose, object to, contest, or
support any other Person objecting to or contesting:

 

(i) any request by any Senior Representative or any other Senior Secured Party
for adequate protection of its interest with respect to its Senior Priority
Collateral, including, without limitation, in the form of Adequate Protection
Liens, superpriority claims, interest, fees, expenses, professionals’ fees and
expenses, or other amounts;

 

(ii) any objection by any Senior Representative or any other Senior Secured
Party to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection to the such Senior Secured Parties with respect to its
Senior Priority Collateral; or

 

(iii) the payment of interest, fees, expenses or other amounts to any Senior
Representative or any other Senior Secured Party under sections 506(b) or 506(c)
of the Bankruptcy Code or otherwise with respect to its Senior Priority
Collateral.

 

(b) In any Insolvency Proceeding, solely to the extent that the Senior Secured
Parties are granted adequate protection of their interest in the Senior Priority
Collateral in the form of Adequate Protection Liens or superpriority claims in
connection with any DIP Financing or use of cash collateral under sections 363
or 364 of the Bankruptcy Code, then the Junior Representative, on behalf of each
Junior Secured Party represented by it, shall be entitled to seek Adequate
Protection Liens and/or superpriority claims on such Senior Priority Collateral,
which Adequate Protection Liens and/or superpriority claims shall be
subordinated to (i) any Adequate Protection Liens and superpriority claims of
the Senior Secured Parties with respect to such Senior Priority Collateral,
(ii) any Adequate Protection Liens granted to the Senior Secured Parties on any
additional collateral, and (iii) the Liens on such collateral and superpriority
claims granted under such DIP Financing;

 

(c) Notwithstanding anything to the contrary in Section 7.4(a), in any
Insolvency Proceeding, Secured Parties may seek, support, accept or retain
adequate protection in respect of assets of the Grantors or their Subsidiaries
that do not constitute Common Collateral solely in the form of (A) an Adequate
Protection Lien on such assets and (B) non-monetary adequate protection that is
customarily provided in an Insolvency Proceeding, including, without limitation,
the disclosing of information and the ability to monitor such adequate
protection; and

 

(d) No Secured Party will assert or enforce any claim made under section 506(c)
of the Bankruptcy Code with respect to Common Collateral.

 



25

 

 

7.5 Avoidance Issues. If any Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay any amount to
the estate of any Grantor, because such amount was avoided or ordered to be paid
or disgorged for any reason, including without limitation because it was found
to be a fraudulent or preferential transfer, then the applicable Secured
Obligations shall be reinstated to the extent of such payment and deemed to be
outstanding as if such payment had not occurred, and the applicable Secured
Obligations shall be deemed not to have been Paid in Full. If this Agreement
shall have been terminated prior to the making of such payment, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation with respect to the Common Collateral which is
not its Senior Priority Collateral made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

 

7.6 Asset Dispositions in an Insolvency Proceeding. The Junior Representative,
on behalf of itself and the other Junior Secured Parties, agrees that (a) it
shall not, in an Insolvency Proceeding, oppose any sale or disposition of any
Common Collateral that is not its Senior Priority Collateral that is supported
by the Senior Secured Parties with respect to such Common Collateral and (b) it
will be deemed, in its capacity as a holder of a Lien on such Common Collateral,
to have consented under section 363 of the Bankruptcy Code (and otherwise) to
any such sale supported by the Senior Secured Parties and to have released their
Liens in such Common Collateral (but not on any proceeds of such Common
Collateral not required to be paid to the Senior Secured Parties, which Liens on
such proceeds, if any, shall remain subject to the provisions of this
Agreement).

 

7.7 Separate Grants of Security and Separate Classification. Each
Representative, on behalf of itself and the applicable Secured Parties,
acknowledges and agrees that (a) the grant of Liens on the Common Collateral to
such Representative securing its Secured Obligations and those of the Secured
Parties for who it acts constitutes a separate and distinct grant of Liens from
the grant of Liens on the Common Collateral securing the other Secured
Obligations, (b) because of, among other things, their differing rights in the
Common Collateral, the Notes Secured Obligations and the CoBank Secured
Obligations are fundamentally different and must be separately classified in any
Plan of Reorganization proposed or confirmed in an Insolvency Proceeding, and
(c) it will object to, and not vote in favor of, any Plan of Reorganization that
does not separately classify the Notes Secured Obligations and the CoBank
Secured Obligations. To further effectuate the intent of the parties as provided
in the immediately preceding sentence, if a court of competent jurisdiction
holds that the claims of the Notes Secured Parties and the claims held by the
CoBank Secured Parties in respect of the Common Collateral constitute only one
secured claim, rather than separate classes secured claims, then the Junior
Secured Parties with respect to any Common Collateral hereby acknowledge and
agree that all distributions in respect of such Common Collateral shall be made
as if there were separate classes of secured claims against the relevant
Grantors in respect of such Common Collateral (with the effect being that, to
the extent that the aggregate value of such Common Collateral is sufficient (for
this purpose ignoring all claims held by such Junior Secured Parties), the
Senior Secured Parties with respect to such Common Collateral shall be entitled
to receive, in addition to distributions to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest (at the applicable non-default rate) before any
distribution in respect of such Common Collateral is made in respect of the
claims held by the Junior Secured Parties). The Junior Secured Parties with
respect to any Common Collateral hereby acknowledge and agree to turn over to
the Senior Secured Parties distributions otherwise received or receivable by
them in respect of such Common Collateral to the extent necessary to effectuate
the intent of the immediately preceding sentence, even if such turnover has the
effect of reducing the claim or recovery of the Junior Secured Parties with
respect to such Common Collateral.

 



26

 

 

7.8 Plans of Reorganization.

 

(a) Notwithstanding any other provision of this Agreement, but subject to
Section 7.7, no Secured Party shall be prevented from exercising its rights to
vote in favor of or against, or object to or contest, any Plan of Reorganization
in any Insolvency Proceeding of any Grantor.

 

(b) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon the Common Collateral are distributed, pursuant to a Plan
of Reorganization or similar dispositive restructuring plan, on account of Notes
Secured Obligations and on account of CoBank Secured Obligations, then, to the
extent the debt obligations distributed on account of the Notes Secured
Obligations and on account of the CoBank Secured Obligations are secured by
Liens upon the same Notes Priority Collateral or CoBank Priority Collateral, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such Plan of Reorganization and will apply with like
effect to the Liens securing such debt obligations.

 

7.9 Post-Petition Interests. Neither the Junior Representative nor any other
Junior Secured Parties shall oppose or seek to challenge any claim by the Senior
Representative or any other Senior Secured Party for allowance in any Insolvency
Proceeding of Senior Obligations of such Senior Secured Parties consisting of
Post-Petition Interest, fees or expenses to the extent of the value of the Lien
on its Senior Priority Collateral.

 

7.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding. All references in this Agreement to
any Grantor shall include such Grantor as a debtor-in-possession and any
receiver or trustee for such Grantor in any Insolvency Proceeding, and the
rights and obligations hereunder of the Notes Secured Parties and the CoBank
Secured Parties shall be fully enforceable as between such parties regardless of
the pendency of Insolvency Proceedings or any related limitations on the
enforcement of this Agreement against any Grantor.

 

8. Cooperation Regarding Common Collateral.

 

8.1 Consent to License to Use Intellectual Property. Each Representative and any
purchaser, assignee or transferee of assets as provided in Section 8.3:

 

(a) Consents (without any representation, warranty or obligation whatsoever) to
the grant by any Grantor to the other Representative of a non-exclusive,
royalty-free license to use during any Enforcement Action permitted by this
Agreement any Intellectual Property of such Grantor that is Common Collateral
(or any Intellectual Property acquired by such purchaser, assignee or transferee
from any Grantor, as the case may be); and

 



27

 

 

(b) Grants, in its capacity as a secured party (or as a purchaser, assignee or
transferee, as the case may be), to the other Representative a non-exclusive
royalty-free license to use during any Enforcement Action permitted by this
Agreement, any Intellectual Property that is Common Collateral (or subject to
such purchase, assignment or transfer, as the case may be), in each case in
connection with the enforcement of any Lien held by such Representative upon any
inventory or other Common Collateral of any Grantor and to the extent the use of
such Intellectual Property is necessary or appropriate, in the good faith
opinion of such Representative, to process, ship, produce, store, complete,
supply, lease, sell or otherwise dispose of any such inventory in any lawful
manner and in accordance with this Agreement.

 

8.2 Access to Information. If any Representative takes actual possession of any
documentation that is the property of a Grantor (whether such documentation is
in the form of a writing or is stored in any data equipment or data record in
the physical possession of such Representative), then upon request of the other
Representative and reasonable advance notice, the Representative with possession
of such documentation will permit the other Representative or its representative
to inspect and copy such documentation if and to the extent such other
Representative certifies to the Representative with possession of such
documentation that:

 

(a) Such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of such other Representative, to the
enforcement of such other Representative’s Liens on any CoBank Priority
Collateral or Notes Priority Collateral

 

(b) such certifying Representative and the applicable Secured Parties are
entitled to receive and use such information under applicable law and, in doing
so, will comply with all obligations imposed by law or contract in respect of
the disclosure or use of such information.

 

8.3 Access to Property to Process and Sell Inventory.

 

(a) If the Senior Representative commences any action or proceeding with respect
to any of its rights or remedies, including, but not limited to, any action of
foreclosure, enforcement, collection or execution, with respect to its Senior
Priority Collateral (or a purchaser at a foreclosure sale conducted in
foreclosure of such Senior Priority Collateral takes actual or constructive
possession of such Senior Priority Collateral of any Grantor) or if the Junior
Representative commences any action or proceeding with respect to any of its
rights or remedies, including, but not limited to, any action of foreclosure,
enforcement, collection or execution, with respect to its Junior Obligations (or
a purchaser at a foreclosure sale conducted in foreclosure of such Junior
Priority Collateral takes actual or constructive possession of such Junior
Priority Collateral of any Grantor), then the Junior Representative on behalf of
itself and the Junior Secured Parties shall:

 

(i) cooperate with the Senior Representative (and with its officers, employees,
representatives and agents) at the cost and expense of the Senior Secured
Parties (subject to the Grantors’ reimbursement and indemnity obligations with
respect thereto under the Senior Facility Documents) in its efforts to conduct
such Enforcement Actions in such Senior Priority Collateral and to finish any
work-in-process and process, ship, produce, store, complete, supply, lease, sell
or otherwise handle, deal with, assemble or dispose of, in any lawful manner,
such Senior Priority Collateral; and

 



28

 

 

(b) not hinder or restrict in any respect the Senior Representative from
conducting such Enforcement Actions in such Senior Priority Collateral or from
finishing any work-in-process or processing, shipping, producing, storing,
completing, supplying, leasing, selling or otherwise handling, dealing with,
assembling or disposing of, in any lawful manner, such Senior Priority
Collateral. During the period of actual occupation, use and/or control by the
Senior Secured Parties and/or the Senior Representative (or their respective
officers, employees, agents, advisers and representatives) of any Junior
Priority Collateral, the Senior Secured Parties and the Senior Representative
shall:

 

(i) be responsible for the ordinary course third-party expenses related thereto,
including costs for heat, light, electricity, water and real property taxes for
that portion of any premises so used or occupied; and

 

(ii) be obligated to repair at their expense any physical damage to such Junior
Priority Collateral resulting from such occupancy, use or control or removal of
Senior Priority Collateral and to leave such Junior Priority Collateral in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted.

 

Notwithstanding the foregoing, in no event shall the Senior Secured Parties or
the Senior Representative have any liability to the Junior Representative or to
any other Junior Secured Party with respect to the Junior Priority Collateral
pursuant to this Section 8.3(b) as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Junior
Priority Collateral existing prior to the date of the exercise by the Senior
Secured Parties (or the Senior Representative, as the case may be) of their
rights under Section 8.3(a) and the Senior Secured Parties shall have no duty or
liability to maintain the Junior Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the
Senior Secured Parties, or for any diminution in the value of the Junior
Priority Collateral that results from ordinary wear and tear resulting from the
use of the Junior Priority Collateral by the Senior Secured Parties in the
manner and for the time periods specified under Section 8.3(a). Without limiting
the rights granted in Section 8.3(a), the Senior Secured Parties and the Senior
Representative shall cooperate with the Junior Representative, and the other
Junior Secured Parties in connection with any efforts made by the Junior
Representative or such Junior Secured Parties to sell the Junior Priority
Collateral.

 

8.4 Junior Representative Assurances. The Junior Representative may condition
its performance of any of its obligations set forth in this Section 8 upon its
prior receipt (without cost to it) of such assurances as it may reasonably
request to confirm that the performance of such obligation and all activities of
the Senior Representative or its officers, employees, agents, advisers and
representatives in connection therewith or incidental thereto will not impose
upon the Junior Representative (or any Junior Secured Party) any legal duty or
liability, the expenses for which the Senior Representative is expressly
responsible pursuant to this Section 8, or any risk of uninsured loss.

 



29

 

 

8.5 Grantor Consent. The Company and the other Grantors consent to the
performance by the Secured Parties of the obligations set forth in this Section
8 and acknowledge and agree that no Secured Party shall ever be accountable or
liable for any action taken or omitted by the Secured Party or its or any of
their officers, employees, agents, advisers, representatives, successors or
assigns (the “Secured Party Representatives”) in connection therewith or
incidental thereto, or in consequence thereof by the Secured Party or its or any
of their officers, employees, agents, advisers, representatives, successors or
assigns, or any other damage to or misuse or loss of any property of the
Grantors as a result of any action taken or omitted by the Secured Party or its
officers, employees, agents, advisers, representatives, successors or assigns,
except to the extent such misuse or loss of any property of the Grantors is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Secured Party Representatives.

 

9. Miscellaneous.

 

9.1 Conflict. In the event of any conflict between any term, covenant, or
condition of this Agreement and any term, covenant or condition of any CoBank
Loan Documents or any Notes Document, the provisions of this Agreement shall
control and govern.

 

9.2 Continuing Subordination; Termination of Agreement. This is a continuing
agreement of subordination and the CoBank Secured Parties and the Notes Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit or other financial accommodations and loan monies to,
or for the benefit of, the Company or the Grantors on the faith hereof. This
Agreement shall remain in full force and effect until the Senior Obligations
shall have been Paid in Full, after which this Agreement shall terminate without
further action on the part of the parties hereto.

 

9.3 Unconditional Obligations. All rights, agreements and obligations of the
Senior Representative and the other Senior Secured Parties, and the Junior
Representative and the other Junior Secured Parties, in each case with respect
to the Common Collateral, and the Grantors hereunder, to the extent applicable,
shall remain in full force and effect irrespective of either:

 

(a) Any lack of validity or enforceability of any CoBank Loan Document or any
Notes Document.

 

(b) Any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Notes Secured Obligations or CoBank Secured
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any CoBank Loan Document or any Notes Document.

 

(c) Any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the CoBank Secured Obligations or Notes Secured Obligations or
any guarantee thereof.

 



30

 

 

(d) Any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Notes Secured Obligations,
the Notes Agent or any other Notes Secured Party, the CoBank Secured
Obligations, the CoBank Agent or any other CoBank Secured Party.

 

9.4 Amendments; Waivers. This Agreement constitutes the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, whether
oral or written, relating to the subject matter hereof. Any amendment or waiver
of any provision of this Agreement, or any consent to any departure by any party
from the terms hereof, shall not be effective in any event unless the same is in
writing and signed by the CoBank Agent and the Notes Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose given. Any notice to or demand on any party hereto
in any event not specifically required hereunder shall not entitle the party
receiving such notice or demand to any other or further notice or demand in the
same, similar or other circumstances unless specifically required hereunder.

 

9.5 Information Concerning the Financial Condition of the Company and the other
Grantors. The Notes Agent, on behalf of itself and the other Notes Secured
Parties, and the CoBank Agent, on behalf of itself and the other CoBank Secured
Parties, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the other Grantors and (b) all other
circumstances bearing upon the risk of nonpayment of the Notes Secured
Obligations or the CoBank Secured Obligations. Except as expressly provided in
this Agreement, the Notes Agent, on behalf of itself and the other Notes Secured
Parties, and the CoBank Agent, on behalf of itself and the other CoBank Secured
Parties, shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the Notes Agent, any other Notes Secured Party, the
CoBank Agent or any other CoBank Secured Party undertakes at any time or from
time to time to provide any such information to any other party, it or they
shall be under no obligation (w) to make, and the Notes Agent, the other Notes
Secured Parties, the CoBank Agent and the other CoBank Secured Parties shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation, or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

9.6 No Subrogation. If a Junior Representative, on behalf of a Junior Secured
Party, pays or distributes cash, property, or other assets to a Senior
Representative, on behalf of Senior Secured Parties, under this Agreement, the
Junior Representative will be subrogated to the rights of the Senior
Representative with respect to the value of the payment or distribution,
provided, that the Junior Representative waives such right of subrogation until
the Senior Obligations are Paid in Full. Such payment or distribution will not
reduce the Junior Obligations.

 

9.7 Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, each of the parties hereto and each of the Notes Secured
Parties and the CoBank Secured Parties and their respective successors and
assigns. Nothing herein is intended or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Common Collateral. All references to any Grantor shall include any Grantor
as debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding.

 



31

 

 

9.8 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (or by e-mail as provided in Section 9.8(b)), all
notices and other communications provided for herein shall be made in writing
and mailed by certified or registered mail, delivered by hand, or sent via
overnight courier service as follows:

 

(i) if to the Notes Agent, to: Cortland Products Corp., 225 W Washington Street,
9th Floor, Chicago, IL 60606, Attn: Cortland Successor Agent and Legal
Department, email: Cortland_Successor_Agent@cortlandglobal.com and
legal@cortlandglobal.com, with a copy (which shall not constitute notice) to:
Arnold & Porter Kaye Scholer LLP, 250 W. 55th Street, New York, NY 10019, Attn:
Alan Glantz, e-mail: Alan.Glantz@arnoldporter.com;

 

(ii) if to the CoBank Agent, to: 6340 South Fiddlers Green Circle, Greenwood
Village, CO 80111, Attention: Credit Information Services, email:
CIServices@cobank.com, with a copy to: Bryan Cave Leighton Paisner LLP, 161
North Clark Street, Suite 4300, Chicago, IL 60201, Attention: Eric S. Prezant,
Esq., e-mail: eric.prezant@bclplaw.com; and

 

(iii) if to Company or any Grantor, to: 400 Capital Mall, Suite 2060,
Sacramento, CA 95814, Attention: Christopher W. Wright, e-mail:
cwright@pacificethanol.com, with a copy to: Troutman Sanders LLP, 5 Park Plaza,
Suite 1400, Irvine, CA 92614-2545, Attention: Larry Ceruitti, Esq., e-mail:
larry.cerutti@troutman.com.

 

(b) Each party hereto may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Notices and other communications (i) mailed by certified or registered mail
or sent by hand or overnight courier service shall be deemed to have been given
when received, (ii) sent by facsimile shall be deemed to have been given when
sent, (iii) sent by e-mail shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (iv) posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing subclause (iii) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, in the case of subclauses (ii), (iii) and (iv) above,
if such notice, facsimile, e-mail or other communication is not sent during the
recipient’s normal business hours, such notice, facsimile, e-mail or
communication shall be deemed to have been sent at the recipient’s opening of
business on the next business day.

 

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 



32

 

 

9.9 Headings. The section headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

9.10 Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement and any amendments, waivers, consents or supplements hereto may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all taken
together shall constitute a single contract. This Agreement constitutes the
entire contract among the parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. This Agreement shall become effective when it shall have been
executed by each part hereto. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

9.11 Severability. In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as to most fully achieve the intention of this Agreement.

 

9.12 Governing Law; Jurisdiction; Etc.

 

(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b) Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind whatsoever, whether in
law or equity, or whether in contract or tort or otherwise, against any other
party hereto in any way relating to this Agreement or the transactions
contemplated hereby, in any forum other than the courts of the State of New York
sitting in the city of New York and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof. Each of
the parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that any such action, litigation or
proceeding may be brought in any such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court referred to
in Section 9.12(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 



33

 

 

(d) Each party hereto irrevocably consents to the service of process in the
manner provided for notices in Section 9.7 and agrees that nothing herein will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

9.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY,
REPRESENTATIVE OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

34

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  COBANK, ACB, as CoBank Agent       By /s/ Janet Downs   Name:  Janet Downs  
Title: Vice President       CORTLAND PRODUCTS CORP., as Notes Agent       By /s/
Matthew Trybula   Name: Matthew Trybula   Title: Associate Counsel       PACIFIC
ETHANOL, INC. as Company and Grantor       By /s/ Neil M. Koehler   Name: Neil
M. Koehler   Title: President and Chief Executive Officer       PACIFIC ETHANOL
CENTRAL, LLC, as Grantor       By /s/ Neil M. Koehler   Name: Neil M. Koehler  
Title: President and Chief Executive Officer

 



[Signature Page to Intercreditor Agreement]

 



35

 

 

  PACIFIC ETHANOL PEKIN, LLC, as Grantor       By /s/ Neil M. Koehler   Name:
Neil M. Koehler   Title: President and Chief Executive Officer       ILLINOIS
CORN PROCESSING, LLC, as Grantor       By /s/ Neil M. Koehler   Name: Neil M.
Koehler   Title: President and Chief Executive Officer

 

[Signature Page to Intercreditor Agreement]

 

 

36

 

